                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

BRIGHTPOINT DISTRIBUTION, LLC, an            )
Indiana limited liability company,           )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )     No. 1:16-cv-01202-TWP-DLP
                                             )
DIGITAL DATA DEVICES, INC., a New            )
Jersey corporation,                          )
                                             )
                          Defendant.         )

          ORDER ON MOTION TO COMPEL AND REQUEST FOR SANCTIONS

      This matter comes before the Court on Plaintiff’s Motion to Compel

Production of Sales Documents and Request for Sanctions (Dkt. 104). The matter

has been referred to the Undersigned for a ruling. The Undersigned, having

considered the Motion and provided the parties an opportunity to discuss the

matter orally, now GRANTS IN PART and DENIES IN PART Plaintiff’s Motion.

      The Plaintiff asserts that the Defendant has failed to supplement its

discovery responses by withholding documents relating to the sale of 16,823 pieces

of Jawbone UP products (the “Jawbone Inventory”) to Cellular Network

Communication Group Limited (“Cellular Network”). Thus, Plaintiff’s Motion seeks

to compel the production of all documents relating to this sale and requested

sanctions for the Defendant’s failure to supplement its discovery responses. The

Defendant contends that it should not have to produce these documents because
they are irrelevant to the issues at trial, it has fully complied with its discovery

obligations, and Plaintiff’s request for the information is late.

      First, evidence is relevant if it “makes the existence of any fact at issue more

or less probable.” Huddleson v. United States, 485 U.S. 681, 687, 108 S. Ct. 1496, 99

L. Ed. 2d 771 (1988). The documents that the Plaintiff seeks are relevant to the

issues presented at trial in this case and, thus, are discoverable.

      Second, litigants are under a continuing obligation to supplement their

discovery responses if they later learn that a response is materially incomplete or

inaccurate. See, Fed. R. Civ. P. 26(e). Parties may be relieved of this duty, however,

in two circumstances: (1) when the omitted information has been made known to

the other parties during the discovery process or in writing; see Fed R. Civ. P.

26(e)(1)(A); and (2) when the information sought is publicly available and equally

accessible. See In re Cook Med., Inc., IVC Filters Mktg., Sales Practices & Prod.

Liab. Litig., No. 1:14-ML-2570-RLY-TAB, 2017 WL 4099209, at *4 (S.D. Ind. Sept.

15, 2017); Ford v. Hamilton Cty. Juvenile Court, No. 1:05–CV–557, 2007 WL

2302816, at *8 n. 6 (S.D. Ohio Aug. 8, 2007).

      Here, Plaintiff submitted Interrogatory No. 13 and Request for Production

No. 14 to Defendant, which sought information and documentation concerning

Defendant’s attempts to sell the Jawbone Inventory. (Dkt. 104–1 at 11, 26).

Defendant originally responded to these discovery requests in December 2016 and

made supplemental production in February 2017. In the supplemental production,
Defendant noted that it had been unsuccessful in attempting to sell the Jawbone

Inventory. Id.

      A few months later, however, on July 11, 2017, Ely Eddi, the principal and

sole shareholder of Digital Data, was deposed. During this deposition, Eddi testified

that Digital Data had sold the Jawbone Inventory for approximately $200,000 to

Cellular Network.

      About a year following the deposition, on July 13, 2018, Brightpoint sent a

letter to Digital Data requesting confirmation that it was both still in possession of

the Jawbone Inventory and that it had produced all documents related to its efforts

to sell the inventory. In response, on July 19, 2018, Digital Data provided

Brightpoint with purchase orders that supported Eddi’s 2017 deposition testimony

that it had sold the Jawbone Inventory to Cellular Network. In addition, Digital

Data explained that even though it had sold the products, it had not received any

payments from Cellular Network. After receiving the purchase orders, on July 23,

2018, Brightpoint requested any additional documents that Digital Data had

related to the sale to Cellular Network, including a bill of sale, invoices, and any

communications.

      The Defendant argues that the Plaintiff’s July 23, 2018 request for

supplemental discovery is untimely and that, therefore, Defendant should not have

to produce the supplemental documentation. Plaintiff is under no obligation to

request supplementation of discovery responses—it is Defendant’s duty to

supplement its responses if they materially change. See Arthur v. Atkinson Freight
Lines Corp., 164 F.R.D. 19, 20 (S.D.N.Y. 1995). When Digital Data’s responses

regarding the sale of the Jawbone Inventory materially changed, it was under an

obligation to supplement its discovery responses at that time. Therefore, the

Undersigned is not persuaded by the Defendant’s argument that the Plaintiff’s

discovery request should be denied for being untimely.

      Lastly, the Plaintiff has requested that the Defendant be sanctioned for

failing to disclose the sale of the Jawbone Inventory. The Undersigned does not

believe that sanctions are appropriate here. The Court is guided by Federal Rule of

Civil Procedure 37(c)(1). This Rule states in pertinent part:

             If a party fails to provide information . . . as required by
             Rule 26(a) or (e) the party is not allowed to use that
             information . . . unless the failure was substantially
             justified or is harmless. In addition to or instead of this
             sanction the Court on motion and after giving an
             opportunity to be heard: . . . may impose . . . appropriate
             sanctions.

Fed. R. Civ. P. 37(c)(1). In essence, Rule 37(c) requires the Court to assess whether

the offending party was substantially justified in failing to comply or whether its

failure was harmless. See Musser v. Gentvia Health Services, 356 F.3d 751, 755 (7th

Cir. 2004). The Undersigned finds that the Defendant’s failure to supplement was

harmless. The Defendant disclosed the sale of the Jawbone Inventory to Plaintiff

during the deposition of Mr. Eddi in July 2017, and in response to the Plaintiff’s

request for documentation, the Defendant provided the Plaintiff with purchase

orders of the sale. While the full production of this information was untimely, the

sale itself was adequately disclosed during discovery. Additionally, any prejudice
that the Plaintiff might have suffered from the delayed disclosure has been further

mitigated by the Court’s continuance of the bench trial from August 20, 2018 to

February 19, 2019 (Dkt. 120).

      Therefore, Plaintiff’s Motion to Compel and Request for Sanctions is

GRANTED IN PART and DENIED IN PART. Plaintiff’s request to compel

production is GRANTED. On or before January 18, 2019, Defendant is

ORDERED to supplement its responses to Request for Production No. 14 and

Interrogatory No. 13 and produce all documents, related to its efforts to sell the

Jawbone Inventory to Cellular Network or any other party, that have not already

produced. Plaintiff’s request for sanctions is DENIED.

      So ORDERED.


      Date: 12/14/2018




Distribution:

All ECF-registered counsel of record via email.
